Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 4, 2021 has been entered.

Response to Applicants’ Arguments/Amendments
The new claim amendment is problematic because there is nothing in the original specification that states that the conditions/disorders treated by STRO-1 cells are not associated with diabetes or pancreatic issues.  Therefore, a new matter rejection is put forth.  As a result of the claim amendments, the double patenting rejections have been dropped but will be reinstated should the limitations in recent amendments be removed from the claims.  The amendments have caused the previous rejections to be withdrawn and new rejections put forth.  
Although Itescu does not specifically use the terminology, “wherein the population of cells is administered in an amount sufficient to (a) increase levels of angiopoietin I in the subject, or (b) enhance dilation of endothelium in the subject, or (a) and (b)”, Itescu nevertheless teaches the same therapeutic/active dose and frequency 
The main argument against Ghosh is that it does not remedy the issues in Itescu.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1,5,9-10,13-15,17,21-24,26-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  There is no mention in the original specification that the subject with the 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 1,9-10,13-15,17,27,29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gronthos (US 20060193840) in view of Itescu (US 20110243902)

	Gronthos teaches a method for treating a disease of vascular endothelial dysfunction, the method consisting essentially of systemically administering to the subject a population of cells enriched for STRO-1 mesenchymal precursor cells (MPCs) or a culture expanded population of cells enriched for STRO-1 MPCs, and the disease is selected from an endothelial dysfunction that can include:  cardiovascular disease, cerebrovascular diseases, and peripheral vascular diseases (Abstract, Paragraph 2, Paragraphs 66, Paragraph 81).  Claim 132 specifically states that the cardiovascular diseases can include coronary artery disease, and congestive heart failure(a type of chronic heart failure) as in instant Claim 1, 27,29

of the STRO-+ cells into the body.  The administration of the cells and the frequency of administration as claimed would have been obvious based on the teachings of Itescu (US 20110243902).  An artisan would have been motivated to have administered the amounts claimed and the frequency of administration systemically since Itescu teaches that such amounts/frequency can be therapeutically beneficial (Paragraphs 163, 182).  Since Itescu teaches administering the same types of cells, in the same dosage, and frequency of administration as applicants’ specification, it would be expected that the administration of cells according to Itescu would be able to increase the levels of angiopoietin I in a subject and/or in an amount sufficient to enhance dilation of endothelium in a subject as in instant Claim 1.
Dependent Claims taught by Gronthos
wherein the administered cell population is a cell population enriched for Stro-1 bright MPCs (Paragraph 81) as in instant Claim 9, wherein the population is administered intravenously (Paragraph 66) as in instant Claim 10
Dependent Claims Itescu	
Paragraph 163 of Itesc specifically states, “the composition comprises an effective amount or a therapeutically or prophylactically effective amount of cells. For example, the composition comprises about 1x105 STRO-1 + cells /kg to about 1 xl07 STRO-1 + cells/kg ([Paragraph 163]) as in instant Claim 13,15. Determining the exact body dose will be dependent on the use of routine experimentation and optimization to determine the most appropriate dose to use by looking at a variety of factors that include age, weight, and sex of the patient ([Paragraph 163]) as in instant 14-15. The as in instant Claim 17.

Accordingly, the claimed invention was prima facie obvious to one of ordinary skill in the art at the time the invention was made especially in the absence of evidence to the contrary.

Claims 1,21-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gronthos (US 20060193840) in view of Itescu (US 20110243902) and Ghosh (US 20110014701)

Gronthos and Itescu apply as above. Gronthos and/or Itescu do not teach the administration of such a composition with pentosane polysulfate (PPS) or a pharmaceutically acceptable salt thereof. However, at the time of applicants’ invention it would have been obvious to have combined such therapeutic cells with polysulfated polysaccharides since the use of the polysulfated polysaccharide would have been desirable since it helps to regulate the proliferation and differentiation of stem cells (Abstract). The polysulfated polysaccharide can also enhance cryopreservation (Page 1 [11 ]). The polysulfated polysaccharide can be in an amount between 1 and 100 mg (Page 2[29]). In one example the polysulfated polysaccharide includes pentosane polysulfate (Page 7[128]).  In yet another embodiment, “polysulfated polysaccharides are pentosane polysulfate, the sodium salt of pentosane polysulfate, the magnesium salt of pentosane polysulfate (Page 7[129]) as in instant Claims 21-24.

Accordingly, the claimed invention was prima facie obvious to one of ordinary skill in the art at the time the invention was made especially in the absence of evidence to the contrary.

Claims 1,5,26,28-29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gronthos (US 20060193840) in view of Itescu (US 20110243902) and Wilson (US 20060134213)

Gronthos and Itescu apply as above.  Gronthos states that its invention can be used successfully in the treatment of cardiovascular, cerebrovascular, and peripheral vascular diseases (Abstract).  Gronthos does not expressly mention that an example of a cardiovascular disease is hypertensive nephrophathy.  However, at the time of applicants’ invention, Wilson had taught that hypertension neuropathy was a known cardiovascular disease (Paragraphs 25 and 106) as in instant Claim 5.
Wilson also classifies the following disorders/conditions as being cardiovascular diseases:  hypertension (Paragraphs 25 and 106), congestive heart failure/chronic heart failure (Paragraphs 25 and 106), peripheral artery disease (Paragraph 25) as in instant Claims 26,28-29

Accordingly, the claimed invention was prima facie obvious to one of ordinary skill in the art at the time the invention was made especially in the absence of evidence to the contrary.


Claims 1,26-27,29-30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gronthos (US 20060193840) in view of Itescu (US 20110243902) and Flambard (US 20050031602)

Gronthos and Itescu apply above.  Gronthos utilizes Stro-1 cells to treat cardiovascular disease/conditions.  However, Gronthos does not expressly teach all the cardiovascular conditions that are claimed.  At the time of applicants’ invention, Flambard had recognized that cardiovascular conditions could include the following conditions:  (coronary artery disease, hypertension, congestive/chronic heart failure, chronic renal failure) (Paragraph 4, Paragraph 22) as in instant Claims 26-27,29-30

Accordingly, the claimed invention was prima facie obvious to one of ordinary skill in the art at the time the invention was made especially in the absence of evidence to the contrary.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LAUREN K. VAN BUREN
Examiner
Art Unit 1632



/BLAINE LANKFORD/Primary Examiner, Art Unit 1657